Citation Nr: 1217767	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-49 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at St. Elizabeth Medical Center in Utica, New York from December 22, 2008 to December 24, 2008.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 administrative determination by the Canandaigua, New York Department of Veterans Affairs Medical Center (VAMC), the agency of original jurisdiction (AOJ).

This matter was remanded in December 2011 for additional development, which has been completed.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran was stable for transport to a VA facility on December 22, 2008.

2.  VA facilities were feasibly available for treatment.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized non-VA medical expenses incurred at St. Elizabeth Medical Center in Utica, New York from December 22, 2008 to December 24, 2008, are not met.  38 U.S.C.A. §§ 503, 1703, 1725, 1728, 1750, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 17.121, 17.1000-1008 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks payment of or reimbursement for unauthorized medical expenses incurred at St. Elizabeth Medical Center (SEMC) in Utica, New York from December 22, 2008 to December 24, 2008.  At the time of treatment, he was service-connected for posttraumatic stress disorder, diabetes mellitus, and hearing loss.  In August 2010, he was granted service-connection for coronary artery disease.

The evidence shows that on December 20, 2008, the Veteran was admitted to Faxton St. Lukes Health Care (Faxton) for chest pain, shortness of breath, and radiation down the arm.  Within 15 to 20 minutes of entering the emergency room the pain was relieved.  After testing, he underwent diagnostic left heart catheterization, which revealed critical disease in the left anterior descending, circumflex and right coronary artery with collaterals for which he was being considered for intervention to the left anterior descending followed by staged intervention to circumflex.  On December 22, 2008, the Veteran's condition was stable.  The discharge summary shows that his treating provider recommended further evaluation with cardiac catheterization.  The provider explained the risks of the procedure and the Veteran agreed to proceed.  He was then transferred to SEMC for further treatment.  He seeks reimbursement for his care at SEMC from December 22 to 24, 2008.

Generally, in order to be entitled to payment of or reimbursement for private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations.

Under 38 U.S.C.A. § 1728 and implementing regulations, reimbursement of unauthorized medical expenses is available only where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service connected disability associated with and held to be aggravating an adjudicated service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability, or (D) for any illness, injury, or dental condition in the case of a veteran who (i) is participating in a vocational rehabilitation program as defined in 38 U.S.C.A. § 3101(9), and (ii) is medically determined to have been in need of such care or services; and (3) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or to obtain prior VA authorization for the required services would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  All of these statutory requirements must be met before payment may be authorized.  See Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

To be eligible for payment of, or reimbursement for, emergency services for nonservice-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725 and the implementing regulations (38 C.F.R. §§ 17.1000-1008), he must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002.

In non-emergent situations, VA reimbursements for private medical expenses may, subject to other requirements, be granted if prior authorization for the VA medical treatment in question is obtained from VA.  38 C.F.R. § 17.54.

As clearly indicated above, the Board's ability to grant this claim is highly limited.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, during the pendency of the claim the Veteran was granted service connection for coronary artery disease, thus he meets all of the criteria for reimbursement under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120 except for the last requirement, availability or feasibility of using VAMC facilities.  Even without service connection, the same criteria preclude reimbursement under 38 C.F.R.           § 17.1002.  Specifically, medical records from Faxton indicate that the Veteran's condition was stable on December 22, 2008 and that he was able to be transported from Faxton to another facility, in this case SEMC, for further treatment.  

Notably, the distance between Faxton and SEMC is approximately 14 miles.  The distance between Faxton and the VAMC in Syracuse is approximately 67 miles.  While the VAMC is further from Faxton, the evidence does not show the Veteran's condition was emergent or of the severity to find that VAMC facilities were not feasibly available, especially since the Veteran elected to receive the additional treatment at SEMC.  

Further, records do not show that he or a representative contacted VAMC to determine whether he could be treated at VAMC or show that anyone requested pre-approval from VA for treatment at SEMC.  

Simply, a VAMC was feasibly available for treatment and he was stable for transfer to that facility on December 22, 2008.  Therefore, he does not meet the criteria for reimbursement under any of the provisions provided herein.  The post-service medical records provide evidence against this claim, outweighing the Veteran's lay assertions.   

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duty to Notify and Assist

VA has specific duties to notify and assist claimants in the development of claims.  Because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the Veterans Claims Assistance Act (VCAA) and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  

Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for reimbursement.  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.

Every possible avenue of assistance has been explored, and the Veteran has had ample notice of what might be required or helpful to his case.  For example, the Veteran received notice in the July 2009 and September 2009 denials of the claim of the criteria necessary to support his claim.  He was provided opportunities to provide pertinent evidence in support of his claim and he has provided pertinent evidence and argument in response to these overtures.  Further development and expending of VA's resources is not warranted.





ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at St. Elizabeth Medical Center in Utica, New York from December 22, 2008 to December 24, 2008 is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


